J-S10030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHESTER K. LANTZ                           :
                                               :
                       Appellant               :   No. 1570 MDA 2019


         Appeal from the Judgment of Sentence Entered May 30, 2019,
              in the Court of Common Pleas of Lancaster County,
            Criminal Division at No(s): CP-36-CR-0004142-2018.


BEFORE: PANELLA, P.J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                              FILED MAY 07, 2020

        Chester K. Lantz appeals from the judgment of sentence imposed after

he entered an open plea to various sex offenses he committed when he was

a juvenile. We affirm in part and vacate in part.

        The pertinent facts and procedural history are as follows. On July 2,

2018, the Commonwealth charged Lantz with two counts of statutory sexual

assault and one count of sexual assault.1 These charges resulted from Lantz’s

interaction with the two minor victims between January 1, 2009, and January

1, 2012. At that time, Lantz was between the ages of fifteen and seventeen

years of age.




____________________________________________


1   18 Pa.C.S.A. §§ 3122.1 and 3124.1, respectively.
J-S10030-20



      When     Lantz     entered   his   plea,   the   trial   court   granted   the

Commonwealth’s motion to have Lantz undergo an assessment by the Sexual

Offenders Assessment Board (“SOAB”) to determine whether he should be

designated a Sexually Violent Predator (“SVP”). On March 8, 2019, Lantz filed

a motion in opposition to the SVP evaluation and hearing, as well as a motion

to exclude him from registration under Subchapter I of the Sex Offender

Registration and Notification Act (“SORNA II”). 42 Pa.C.S.A. § 9799.52. After

receiving briefs from the parties, the trial court, on May 30, 2019, denied

Lantz’s motion in opposition to the SVP evaluation because the SOAB had

already determined that he was not an SVP.             In addition, the trial court

granted Lantz’s motion to exclude Lantz from registering under SORNA II, but

determined that Lantz would register pursuant to Megan’s Law II. Act 18 of

2000, 200 Pa. ALS 18, S.B. 380. That same day, the trial court sentenced

Lantz to an aggregate sentence of 1½ to 5 years of imprisonment in a state

correctional facility.   This timely appeal followed. Both Lantz and the trial

court have complied with Pa.R.A.P. 1925.

      Lantz raises the following issue on appeal:


         A. Whether the trial court erred by ordering [Lantz] must
            register under Megan’s Law II, [] where that Act expired
            December 20, 2012?

Lantz’s Brief at 3.

      In its Rule 1925(a) opinion, the trial court explained why it deemed

Subchapter I of SORNA II unconstitutional and why it determined that Lantz


                                         -2-
J-S10030-20



must register under Megan’s Law II. See Trial Court Opinion, 10/22/19 at 2-

10.    In this appeal, Lantz essentially claims that he cannot be required to

register under Megan’s Law II because that statute expired when the

Pennsylvania legislature enacted SORNA in 2012.2 See Lantz’s Brief at 7.

        We need not decide this issue, because Pennsylvania precedent

establishes that a defendant cannot be required to register as a sex offender

if he was a juvenile at the time he committed his offenses. Commonwealth

v. Haines, 222 A.3d 756 (Pa. Super. 2019). The Commonwealth concedes

that, pursuant to Haines, “[d]efendants who were juveniles at the time they

committed the sexual offenses are no longer required to register.”

Commonwealth’s Brief at 2.

        In Haines, the defendant, in 2017, pled guilty to two counts of indecent

assault of a person less than thirteen years of age, relating to incidents that

occurred with the victim in 2005 and 2006, when the defendant was between

the ages of fourteen and fifteen. The victim did not disclose the assaults until

2016, when the defendant was over the age of twenty-one.               Prior to

sentencing, the defendant filed a motion to bar SORNA’s registration

requirements, which the trial court denied.       The court then imposed an

aggregate ten-year probationary term and required the defendant to register

“under a previous, unspecified version of Megan’s Law.” Haines, 222 A.3d at

757.
____________________________________________


2   See 42 Pa.C.S.A. §§ 9799.10-9799.41.


                                           -3-
J-S10030-20



       On appeal, the defendant asserted that requiring her to register as a

sex offender for offenses she committed as a juvenile constituted cruel and

unusual punishment and, therefore, violated the due process clauses of both

the state and federal constitutions.3 We agreed, and addressed the issue as

follows:

              In In re J.B., 630 Pa. 408, 107 A.3d 1 (2014), our
           Supreme Court addressed the issue of whether the
           imposition of lifetime registration requirements pursuant to
           SORNA on juvenile offenders adjudicated delinquent of
           certain crimes constituted a violation of juvenile offenders’
           due process rights through the use of an irrebuttable
           presumption—the risk of reoffending. Id. at 14. We
           recognize that J.B. was decided before [Commonwealth
           v. Muniz, 164 A.3d 1189 (Pa. 2017)], which clearly holds
           that application of SORNA to sex offenders who committed
           their crimes prior to SORNA’s enactment constitutes an ex
           post facto violation. Muniz, 164 A.3d at 1223. The issue
           we now consider is whether J.B. applies to criminal
           defendants who committed their crimes as juveniles, but
           were convicted as adults. We hold that it does.

Haines, 222 A.3d at 757-58.

       We then quoted from J.B. wherein the High Court “reviewed and

credited scientific research that concluded that, unlike adult sexual offenders,

juveniles exhibit lower levels of recidivism, a fundamental underpinning to the

registration requirements of SORNA.” Haines, 222 A.3d at 758 (citing J.B.,

107 A.3d at 17). The Haines court also noted that our Supreme Court in J.B.
____________________________________________


3 The trial court in this case is the same as the court involved in Haines,
supra. In Haines, the defendant first challenged the constitutionality of
SORNA II; we did not address this issue there because the trial court
sentenced the defendant prior to SORNA II’s effective date.


                                           -4-
J-S10030-20



referenced the United States Supreme Court’s decision in Miller v. Alabama,

567 U.S. 460 (2012), to corroborate an “inherent understanding of the

fundamental differences between adults and children[.]” Haines, 222 A.3d

at 758 (citing Miller, 567 U.S. at 471).

      This Court in Haines then cited our Supreme Court’s conclusion in J.B.,

and explained why the same rationale applied to the defendant:

             [In J.B., our Supreme Court] then went on to conclude
         that with respect to juveniles, “SORNA’s registration
         requirements improperly brand all juvenile offenders’
         reputations with an indelible mark of a dangerous recidivist,
         even though the irrebuttable presumption linking
         adjudication of specified offenses with a high likelihood of
         recidivating is not ‘universally true.’” [J.B., 107 A.3d at 19]
         (citation omitted).

            Returning to the instant case, [the defendant] was 14
         years of age at the time she committed the sexual offenses.
         Clearly, under J.B., had she been adjudicated delinquent at
         that time, no registration requirement would apply to her.
         [The defendant’s] subsequent conviction of the sexual
         offenses when she was an adult does not diminish the fact
         that she was a juvenile at the time of their commission, and
         because of that, she should not be held to an irrebuttable
         presumption of reoffending at age 26. J.B. requires us to
         analyze [the defendant’s behavior at the time the offenses
         were committed. For these reasons, we find that the J.B.
         court’s holding should apply with equal weight to juvenile
         adjudications as well as to defendants convicted as adults
         for crimes committed as juveniles,

Haines, 222 A.3d at 759 (footnote omitted).         We therefore affirmed the

defendant’s judgment of sentence in part and vacated it part.

      Here, Lantz was between the ages of 15 and 17 when he committed the

sex offenses for which he was convicted. As in Haines, the fact that he was


                                      -5-
J-S10030-20



not charged and convicted until he had achieved adulthood, does not diminish

the fact that he was a juvenile at the time of their commission. Thus, although

we affirm Lantz’s prison sentence, we vacate his judgment of sentence insofar

as it required him to register under Megan’s Law II.

      Judgment of sentence vacated in part and affirmed in part. Jurisdiction

relinquished.




 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/7/2020




                                     -6-